Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 2-24 are pending.

This action is response to the application filed on April 08, 2021.

FOREIGN PRIORITY

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in April 08, 2021. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5-16, 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labelle et al (U.S. Pub. No. 2007/0033262).

With respect to claims 2, 14, 15 and 23, Labelle et al teaches 
Display ([0023] The stations of a peer-to-peer network are in general computers connected to the network through the wired network. Nevertheless, any type of apparatus may connect to that network. For example, a mobile telephone); an internal memory storing a first file and first file information corresponding to the first file, the first file information including a thumbnail of the first file (FIG. 6, [0150] step S600 during which a user selects the document to retrieve. selection may be made via a graphical interface which displays a set of thumbnails on the screen of the station. Each of these thumbnails corresponds to a shared document. The user selects one of these thumbnails and specifies the version of the document which he wishes to retrieve. The process interprets this information and generates a string of characters which uniquely identifies the version of that document in the table of thumbnails); and 
circuitry configured to: connect to an online storage storing a second file and second file information corresponding to the second file, via a network ([0088] FIG. 1A, for sharing digital documents implementing the invention is composed of a central server 100A and two stations 101A and 102A. These different entities are connected to each other by a communication network 104A such as the Internet.); 
acquire, from the online storage, the second file information, the second file information including a thumbnail of the second file ([0154] On reception of that request (S800), the central server extracts the identifiers of the document to share (S801) and searches for the entry of the index table which corresponds to those two identifiers (S802). Where this document is available locally ("access path" field filled in) (S803), the central server sends the document to the station (S804) and the method stops. In the opposite case, the list of the identifiers of the stations is extracted from the entry of the index table (S805). Next, the method retrieves the connection information of each of those stations from the table of stations (S806-S809). It may be recalled that all the stations referenced in that table are connected to the network); 
display, on the display, file information including at least one of the first file information or the second file information ([0158] The method commences with step S900A during which a user selects the thumbnail TH2 to retrieve. that selection may be made via a graphical interface which displays a set of thumbnails on the screen of the station); 
accept an instruction to display a file corresponding to file information selected by a user from the file information ([0158] The method commences with step S900A during which a user selects the thumbnail TH2 to retrieve. via a graphical interface which displays a set of thumbnails on the screen of the station); 
determine whether a file corresponding to the selected file information is stored in the internal memory of the mobile device, in response to accepting the instruction to display ([0248] On reception of that request (S800), the central server extracts the identifiers of the document (S801) and searches for the entry of the index table which corresponds to those two identifiers (S802)); 
acquire the first file from the internal memory in response to determining that the file corresponding to the selected file information is stored in the internal memory, and acquire the second file in response to determining that the file is not stored in the internal memory when a file corresponding to the selected file information is the second file, without the user performing an operation of downloading the second file from the online storage after the instruction to display ([0248] On reception of that request (S800), the central server extracts the identifiers of the document (S801) and searches for the entry of the index table which corresponds to those two identifiers (S802). Of course, if the entry does not exist, the request is placed on standby. As soon as a new entry is generated, the method tests whether that new entry comprises the document and version identifiers of the request such that the method continues with step S803. Where this data item is available locally ("access path" field filled in) (S803), the central server sends the data item to the station (S804)); and display, on the display, the first file or the second file acquired in response to accepting the instruction to display ([0157] FIG. 9A, the process is described which makes it possible to request a version of a document to share. Note that at that time, the requesting station does not possess the identifier Id1 of the document to share DD1, HR1 but only the thumbnail TH2 of that document to share and the identifier of the user who provided him with that thumbnail TH2. [0158] with step S900A during which a user selects the thumbnail TH2 to retrieve. For example, that selection may be made via a graphical interface which displays a set of thumbnails on the screen of the station. Each of these thumbnails TH corresponds to a shared document DD. The user selects one of these thumbnails and specifies the version of the document which he wishes to retrieve (S901A). Step S902A sends those thumbnails TH2 and the version identifiers to a station capable of serving it, for example, to the central server).

With respect to claims 3 and 16, Labelle et al teaches display displays a screen to select the first file information or the second file information and to select an icon ([0242] FIG. 5, the organization of the information stored on the stations 102B and 103B is described, that is to say on a station having the role of server of shared data).

With respect to claim 5, Labelle et al teaches accept a selection of an icon corresponding to a communication function to transmit the file to another mobile device, and accept the icon, which is a button displayed on the display, the display displays the file determined by the selected file information on the display, the button being displayed together with the at least one of the first file information and the second file information, and the circuitry is further configured to transmit the file determined by the selected file information to the another mobile device ([0242] FIG. 5, the organization of the information stored on the stations 102B and 103B is described, that is to say on a station having the role of server of shared data).

With respect to claims 6, 22 and 24, Labelle et al teaches accept an instruction to transmit the first file or the second file to another mobile device while displaying the first file or the second file on the display; and transmit the first file or the second file displayed using communication established with the another mobile device, in response to accepting the instruction to transmit ([0246] FIG. 7, the method commonly used has been described which makes it possible for a station to serve a version of a document. Further to a request sent by a requested station (S700), the process extracts the identifiers (S701) of that request and extracts the access path of the table of data (S702). Step S703 consists of sending the data to the requesting station).

With respect to claim 7, Labelle et al teaches perform a communication establishment process with the another mobile device; and transmit the file determined by the selected file information to the another mobile device after the communication establishment process has been performed ([0088] FIG. 1A, the general architecture of a system for sharing digital documents implementing the invention is composed of a central server 100A and two stations 101A and 102A. These different entities are connected to each other by a communication network 104A such as the Internet).

With respect to claim 8, Labelle et al teaches perform the communication establishment process with the another mobile device in response to activation of the application program ([0088] FIG. 1A, for sharing digital documents implementing the invention is composed of a central server 100A and two stations 101A and 102A.).

With respect to claim 9, Labelle et al teaches perform the communication establishment process with the another mobile device, in which a same application program as that of the mobile device is installed, in order to transmit data to the another mobile device ([0088] FIG. 1A, central server 100A and two stations 101A and 102A. These different entities are connected to each other by a communication network 104A such as the Internet).

With respect to claim 10, Labelle et al teaches first file information stored in the memory and the second file information acquired by the circuitry include at least one of bibliographic data of the first and second files and thumbnails of images corresponding to the first and second files ([0088] FIG. 1A, composed of a central server 100A and two stations 101A and 102A. These different entities are connected to each other by a communication network 104A such as the Internet).

With respect to claims 11 and 19, Labelle et al teaches stores a bibliographic item as the first file information, and the second file information further includes a bibliographic item ([0045] transmitting means for transmitting information).

With respect to claim 12, Labelle et al teaches second file is an image file, and the online storage stores the image file uploaded from the mobile device in a storage area thereof assigned to each user, and downloads therefrom the image file in accordance with a download request from the mobile device ([0088] FIG. 1A, the general architecture of a system for sharing digital documents implementing the invention is composed of a central server 100A and two stations 101A and 102A. These different entities are connected to each other by a communication network 104A such as the Internet).

With respect to claims 13 and 21, Labelle et al teaches login screen displayed on the display for connecting to the online storage accepts an input of an ID and a password from the user, and the circuitry is further configured to receive the second file from a storage area of the online storage to which the mobile device is connected, in accordance with the acceptance of the input ([0045] transmitting means for transmitting information).

With respect to claims 18, Labelle et al teaches first file information and the second file information further includes bibliographic data of the first and second files ([0045] transmitting means for transmitting information).


With respect to claims 20, Labelle et al teaches second file is an image file, and the online storage stores the image file uploaded from the mobile device in a storage area thereof assigned to each user, and downloads therefrom the image file in accordance with a download request from the mobile device ([0031] sending user downloads the original data and the thumbnail onto a station and the receiving user downloads the thumbnail onto another station of the network).


Allowable Subject Matter

Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163